Botein, J.
Paul Kimbar, age fourteen, was a camper at a children’s camp operated by defendants. At about nine o’clock one August evening, when it was quite dark, he left the recreation hall to go to his bunkhouse. He walked down two or three steps leading from the porch of the recreation hall to a pathway, somehow strayed off the path, collided with a tree and fractured his nose.
It is undisputed that this path was a well-beaten one, in constant use for years and wide enough to permit two people to walk abreast. The tree into which Paul walked was about two or three feet off the path, and, very significant here, only three to five feet from the porch steps leading into the recreation hall. The recreation hall was brilliantly lit, and several windows faced the path.
The tree — “ so innocent and harmless, yet so savage ” — was about six feet high.
No claim was made in the complaint or during trial of lack of supervision or improper supervision on the part of defendants. Plaintiffs’ claim is based exclusively on defendants’ alleged negligence in failing to provide proper lighting facilities for the path. The case was submitted to the jury upon this theory in the City Court, and the judgment entered upon the jury’s verdict in favor of plaintiffs has been affirmed unanimously by Appellate Term.
We believe plaintiffs have failed to prove a case on this theory. Therefore, we need not explore, the unlikelihood that a boy who had attended the camp for a full season and a half, while walking so sedately, would wander several feet off a well-beaten path before he had traversed it for more than five feet.; or that contact with the tree under such circumstances would be forcible enough to cause a fracture of the nose.
*153Defendants were under no statutory duty to illuminate the exterior area of the camp. Nor, in the absence of proof of any defective condition, or of any peculiar or unusual hazard, did they owe such a duty at common law to their campers (Hilsenbeck v. Guhring, 131 N. Y. 674; McCabe v. Mackay, 253 N. Y. 440; Owen v. Westchester Country Club, 264 App. Div. 796, affd. 289 N. Y. 819; Scully v. State of New York, 279 App. Div. 964, affd. 305 N. Y. 707; Duncan v. State of New York, 279 App. Div. 970).
There was no characteristic of this tree, nothing in its size, shape or location, that would present an unusual or peculiar hazard. In fact, there Avas no circumstance that could reasonably and foreseeably mark it as a source of danger to pedestrians using the nearby pathway in the dark. Paul came to the camp presumably to enjoy his summer vacation in the country, away from the steaming city pavements; and trees are as indigenous to the countryside as sidewalks are to a city. It is likely that his parents would have felt cheated if they had visited the camp and seen no trees.
There was evidence that defendants had set up two searchlights which illuminated the path. Plaintiffs contend that this constitutes proof that defendants recognized the unusual dangers lurking in and about the pathway at nighttime; and that such recognition was some proof of unusual hazards. It is clear that the searchlights were used only on certain rare occasions, and never during routine camp activities such as Paul was engaged in when he met with the accident.
The determination and judgment appealed from should be reversed and judgment should be directed to be entered dismissing the complaint, with costs.